PER CURIAM.
A complaint was filed by the Committee on Professional Ethics and Conduct of the Iowa State Bar Association charging respondent Robert C. Bradfield with failure to file timely state and federal income tax returns. The complaint further alleged that respondent filed a false answer on a combined Statement and Questionnaire from the Client Security and Attorney Disciplinary Commission on two occasions and on one occasion intentionally did not file the questionnaire on time in an attempt to conceal the filing of an untimely income tax return.
Following a hearing, the Grievance Commission (commission) found that respondent was delinquent in filing his 1983, 1984 and 1985 state and federal returns and his 1986 federal return. The commission found that respondent answered his 1985 questionnaire falsely regarding his 1983 tax return but rejected claims that he made a false statement in 1987 and intentionally concealed untimely filings in 1988. The majority of the commission recommended that respondent’s license be suspended for a period of three months.
One commissioner specially concurred stating that had this case only involved untimely tax returns, he would have recommended a reprimand. Another commissioner filed a special concurrence and dissent recognizing that the previous decisions of our court compelled a suspension. This commissioner questioned the appropriateness of the present method of discipline for this type of case and suggested a minor, preferably private, reprimand, a lengthy supervised probation and a mandatory restitution of taxes be imposed in its stead. He suggested that respondent be supervised by employees of our Client Security Commission.
Respondent has practiced law in Scott County since his admission to the bar in 1973. He practices primarily in the area of real estate but handles some divorce and criminal cases as well. The record indicates that he is competent in these areas and practices law in a professional manner. Respondent refers cases in areas outside his expertise to other attorneys. Respondent cooperated fully with the Committee on Professional Ethics and Conduct.
Respondent agreed that he had filed seven untimely income tax returns. He filed the late returns because he did not have the funds to pay the tax due. He testified that in 1982 and 1983 he accrued unusual expenses and debts as the result of a marriage dissolution. He also testified that he never fell behind on any child support payments since he considered his two children *915to be most important. Respondent has significant personal and financial problems.
Respondent’s filing of three questionnaires was challenged. He indicated that he had filed his 1983 tax returns when he filed his 1985 questionnaire on March 4, 1985. His 1983 state return was filed just before March 4, but his federal return was not filed until July 1985. He testified that he had prepared the return and written the checks prior to filing the questionnaire. He stated that he thought he was going to have the money to pay the tax due on the federal return and had not intentionally lied on the questionnaire. The money did not materialize, but he did not amend his answer on his questionnaire. We agree with the commission’s finding that he did not answer this questionnaire truthfully.
The commission also questioned respondent about his 1987 questionnaire which covered his 1985 taxes. Before his questionnaire was filed, respondent had filed his 1985 state returns late. The commission accepted his explanation that he had filed his federal return in February without payment and later refiled the return, again without payment, because the Internal Revenue Service had lost his original copy. We accept the commission’s findings as it had the opportunity to evaluate respondent’s credibility.
On May 13 respondent filed his 1988 questionnaire stating that he had filed his 1986 tax returns. His 1986 federal tax return was not filed until May 12, 1988. The commission accepted respondent’s testimony that he delayed filing the questionnaire because he wanted to get his tax returns filed before he sent in the questionnaire. He denied an intent to deceive the Client Security Commission on the questionnaire. The commission found that respondent intentionally did not file the questionnaire because he wished to cpnceal the untimely filing of his 1986 income tax returns. We accept the commission’s findings.
We have often stated that a failure to file timely income tax returns and false answers on attorney questionnaires violates our code of ethics. See, e.g., Committee on Professional Ethics and Conduct v. Baudino, 452 N.W.2d 455, 456 (Iowa 1990); Committee on Professional Ethics and Conduct v. Jackson, 429 N.W.2d 122, 122-23 (Iowa 1988); Committee on Professional Ethics and Conduct v. Morris, 427 N.W.2d 458, 460 (Iowa 1988). We do not believe that financial problems can serve as an excuse for these failures.
The real issue is the appropriateness of the sanction. We conclude that respondent’s seven untimely returns and one false statement on the questionnaire fall within the range of behavior which should result in a four-month suspension. Accordingly, we suspend respondent’s license indefinitely with no possibility of reinstatement for four months from the filing of this opinion. This suspension shall apply to all facets of the practice of law. Iowa Sup.Ct.Rule 118.-12. Any application for reinstatement shall be governed by Iowa Supreme Court Rule 118.13.
Costs are taxed to the respondent pursuant to Iowa Supreme Court Rule 118.22.
LICENSE SUSPENDED.
All Justices concur except SCHULTZ, and CARTER, JJ., who dissent, and LAVORATO and NEUMAN, JJ., who take no part.